Citation Nr: 1742353	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss in the right ear.

3. Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Currently, the RO in Oakland, California, has jurisdiction over this claim.

The Veteran testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Moreover, at the June 2017 videoconference hearing, the Board granted the Veteran's request to advance this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Noise exposure is consistent with the circumstances of the Veteran's service.

2. The Veteran is competent to report that he has experienced ringing in the ears since service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a)(b), 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Tinnitus

The Veteran contends that entitlement to service connection for tinnitus is warranted.  For the reasons fully discussed below, entitlement to service connection for tinnitus is granted.

Legal Standard and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  

(1) Current Disability

During the appeal period, the Veteran was diagnosed with tinnitus.  See July 2013 VA tinnitus examination.  Therefore, the current disability requirement is met.

(2) In-service Injury or Event

The second element is also met.  The Veteran reports that he was exposed to loud jet engine noise on a weekly basis when he served as a jet engine specialist during his active duty service in the United States Air Force.  See June 2017 Hearing Transcript.  The Veteran's DD Form 214 confirms that he served as a jet engine mechanic while in service; therefore, it is highly probable that he was exposed to loud jet engine noise as part of his job.  Therefore, the Board finds the Veteran's statements are corroborated.   

(3) Nexus

Finally, the nexus element is met as the Board finds that there is a causal relationship between the current disability and the Veteran's military service.  

As an initial matter, the Board acknowledges that the record contains an unfavorable VA tinnitus etiology opinion, dated July 2013, in which the VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of his in-service noise exposure; however, for the following reasons, the Board finds this opinion inadequate, and therefore, of minimal probative weight.

The Board finds the July 2013 VA tinnitus etiology opinion inadequate in as much as it was, first, rendered without consideration of all of the Veteran's lay statements.  See July 2013 VA tinnitus examination; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate).  As to the Veteran's lay statements, the VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran reported that his "tinnitus did not begin until 1985-1986 which is 20 years after military duty."  July 2013 VA tinnitus etiology opinion; see also November 2004 private medical record (stating that in November 2004 the Veteran reported denying tinnitus and fullness in his ears).

However, at the June 2017 videoconference hearing, the Veteran reported additional lay evidence, revealing that his tinnitus did begin in service; however, he did not report it earlier because up until recently, he did not know what tinnitus was, and thought that tinnitus and hearing loss (which he also reports occurred during service) were the same thing:

Veteran's Representative: [W]hen you removed engines did you primarily work on jet engines or did you also have to work on (inaudible) or propeller engines?
Veteran: I worked on jet engines and I worked on turbo jets, which were the C-1-3 aircraft.
* * *
Q.: And how often did you have to do [an engine run-up], if you had to guess per month?
Veteran: Per month, I would probably say four times a month, once a week.
* * *
Veteran:  . . . There was a thing piece of foam inside [the ear muffs we had] and then it had a flexible cushion (inaudible) to kind of contour up to your face.
Q.:  Especially when you guys did an engine (inaudible), did that kind of stop any of the noise for you at all?
Veteran: Well, the engines got high-pitched, then they (inaudible).

Q.:  As a result, did you ever after you left duty for the day, did you ever at that point hear anything in the way, if you could hear, or a high pitch or a buzzing noise?
Veteran: There were times, yes, especially when it was quiet, like I'd get back to the barracks and it was quiet, there was a definite high-pitch sound (phonetic).  I thought it was just from a day's work.  

* * *
Q.: So even in your mind back then, probably, I suspect, until, you indicate in your records in 1985, I reckon they denied that you had tinnitus, but I'm not so sure that [you] even knew the tinnitus and hearing loss were separate.  . . . Did you, when you had the other sounds other than the hearing loss itself, which deals within hearing levels, (inaudible) sounds that you heard, was it a buzzing or a ringing or seashell (inaudible)?
Veteran:  It was a kind of a high-pitched buzzing.
Q.: Did you ever explain that to anybody?
Veteran: I never (inaudible) time of service.

Q.: And so to you, tinnitus and hearing loss were probably, like most people would thing, I suspect, one and the same?
Veteran:  That was my thought, yes.

Q.: So now we fast forward many years later to 1980s, and you had, I believe, your first audiology exam since leaving the Air Force.  And that time you indicated to the examiner that you did not have tinnitus.  Do you, as best as you can recall in 1985, even want to admit that you did or did not know what tinnitus was?
Veteran: I still didn't know what tinnitus was.

Q.: Now we fast forward to 2017.  Are you now aware of what tinnitus is?
Veteran:  Yes, I am.  

Transcript of June 2017 Videoconference Hearing, pp. 4-8; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (The Veteran is competent to establish the presence of observable symptomatology and when they began to occur, and there is no evidence these statements are not credible). 

Because the Veteran gave this videoconference hearing testimony after the July 2013 VA tinnitus etiology opinion was rendered, the July 2013 VA examiner was not informed of all of the relevant facts in rendering his opinion.  Therefore, as the examiner was not informed of the full and accurate facts of the case, the opinion cannot be deemed adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central question in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The VA opinion is also inadequate inasmuch as the VA examiner relied too heavily on the absence of any indication of tinnitus in the Veteran's service medical records or post-treatment records.  See July 2013 VA tinnitus etiology opinion ("There was [also] no mention of tinnitus in service medical records."); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Under VA law, the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 38°U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This is applicable here, especially as the Veteran has asserted at his hearing that he did not report his tinnitus during service or even at his first post-service audiogram in 1985 because he did not know what tinnitus was, and thought tinnitus and hearing loss were the same thing, until after 1985.  See Transcript of June 2017 Videoconference Hearing, pp. 4-8.  Therefore, the negative nexus opinion is inadequate for this reason as well.

Based on the foregoing, the Board finds the July 2013 VA tinnitus etiology opinion, inasmuch as it serves as an etiology report for tinnitus, inadequate, and is therefore given minimal probative weight.

Nevertheless, after reviewing the record, the Board finds that the competent evidence of record is in equipoise with regard to whether the Veteran's diagnosed tinnitus originated in active service.  As noted above, the Veteran has reported ringing in his ears since being exposed to jet engine noises during his service.  These reports are consistent with the circumstances and duration of his service.  Accordingly, the Board finds that his reports of in-service loud noise exposure are credible.  See Layno, 6 Vet. App. at 469.  

In addition, the VA audiological examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus.  See July 2013 VA tinnitus examination.  

As the Veteran reported that the ringing started during service, his credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage); Walker v. Shinseki, 708 F.3d 1331 (2013) (holding that the provisions of § 3.303(b) pertaining to continuity of symptomatology only applies to chronic diseases contemplated under § 3.309(a)).  As such, a nexus to service is shown.  38 C.F.R. §§ 3.303 (b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Conclusion

In sum, based on the unique and specific facts of this case, the Board finds that, in light of the evidence submitted by the Veteran and the lack of an adequate negative etiology opinion weighing against the claim, the evidence of record is in equipoise.  Accordingly, the Board resolves all doubt in the Veteran's favor, and service connection is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, for the following reasons, the Board finds remand warranted to obtain new etiology medical opinions for both the right and left ear hearing loss claims.

Relevant Facts

As an initial matter, the Board notes that under VA law, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in American Standard Association (ASA) units, and require conversion to International Organization for Standardization (ISO) units for comparison purposes.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  

For purposes of adjudicating this claim, the Board has converted the scores, from the Veteran's October 1961 entrance audiogram examination and the Veteran's April 1965 separation audiogram examination, from ASA to ISO.  The ASA results are the figures on the left of each column and are not in parentheses, whereas the ISO results are the figures on the right of each column in parentheses.  

Veteran's October 1961 entrance audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
30 (35)
LEFT
0 (15)
0 (10)
0 (10)
15 (25)
35 (40)

Veteran's April 1965 separation audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
5 (15)
45 (50)
LEFT
5 (20)
10 (20)
20 (30)
30 (40)
45 (50)

1. Right Ear Hearing Loss

With respect to the hearing loss claim for the right ear, the record demonstrates that the Veteran has a current hearing loss disability in his right ear pursuant to 38 C.F.R. § 3.385.  See July 2013 VA examination.  Thus, the question becomes whether the current right ear hearing loss is related to service.  

Here, there are two bilateral hearing loss etiology opinions of record, a VA etiology opinion dated July 2013 and a private etiology opinion dated November 2004; however, the Board finds both of these opinions inadequate for purposes of adjudicating the Veteran's right ear hearing loss claim.  Thus, although further delay is regrettable, the Board finds remand warranted for a new medical etiology opinion for the Veteran's right ear hearing loss claim.

Turning first to the July 2013 VA hearing loss etiology opinion, the Board finds the opinion inadequate because the examiner used the wrong standard of review to render the negative nexus opinion and also failed to consider the Veteran's credible lay statements.   

First, the July 2013 examiner's stated rationale for providing a negative nexus opinion is: "According to [the April 1965] entrance audiogram [, the] Veteran had a pre-existing hearing loss when he entered the military."  July 2013 VA opinion. 

Under VA law, when no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Critical to determining whether a defect, infirmity, or disorder has been "noted" is whether the condition is "recorded" in an examination report.  38 C.F.R. § 3.304(b).  In McKinney v. McDonald, the United States Court of Appeals for Veterans Claims (Court) found that pre-existing hearing loss is "noted" upon entry into service if the entrance auditory examination shows hearing loss that rises to the level of a disability under VA law.  See McKinney v. McDonald, 28 Vet. App. 15, 23-24 (2016) (conversely, hearing loss not meeting VA's definition is not a "defect, infirmity, or disorder" and thus, veterans are entitled to the presumption of soundness when abnormal hearing, not indicative of a hearing loss disability under 38 C.F.R. § 3.386 is noted on the report of medical examination upon entry of service.)

Here, the Veteran's October 1961 enlistment examination audiogram, when converted to ISO standards, showed pure tone thresholds of 10, 5, 10, 10 and 35 decibels in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz (specified frequencies).  Thus, while the Veteran's entrance audiogram demonstrated some degree of hearing loss in the right ear at 4000 Hertz, such loss did not rise to the level of a disability pursuant to 38 C.F.R. § 3.385.  

The Board also finds that no pre-existing medical condition regarding hearing loss is otherwise noted upon the Veteran's service entrance exam.  

Accordingly, pursuant to McKinney v. McDonald, the presumption of soundness attaches with respect to the right ear, notwithstanding the presence of nondisabling hearing loss in the right ear at entrance.  28 Vet. App. 15 (2016); 38 U.S.C.A. § 1111 (2015).  Therefore, for purposes of providing the etiology opinion, with respect to the right ear, the Veteran should have been presumed sound, and not deemed to have had a pre-existing hearing loss in the right ear, as the examiner did in his etiology opinion.  See July 2013 VA opinion.

Secondly, under VA law, if a veteran is entitled to the presumption of soundness, the burden then falls on VA to rebut the presumption by showing by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234.  

Thus, here, for the right ear, the examiner should have opined on whether there was clear and unmistakable evidence that (1) the Veteran's right ear hearing loss was pre-existing and if so, then (2) that the pre-existing right ear hearing loss was not aggravated during service, (3) in addition to whether the Veteran's hearing loss is at least as likely as not caused by or a result of his service.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 234).  In the opinion, however, the examiner failed to adequately opine on any of those questions for the hearing loss in the right ear.  See July 2013 VA opinion (examiner opinioned only for the left ear, and not the right ear: "A slight pure tone threshold shift was noted at exi[]t examination in a few frequency in his left ear but not of significance.").  

Moreover, as shown in the charts above, a comparison of the Veteran's audiogram examinations at entrance and separation from service show evidence of a threshold shift in his hearing loss in the right ear during his period of active service.  However, the examiner failed to specifically address the significance of this threshold shift in the hearing loss of the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, while the July 2013 VA examiner properly considered the Veteran's lay statements that were available at the time of the examination ("Veteran reported that his difficulties with his hearing did not begin until 1985-1986 which would be 20 years after military duty"), as discussed above, the Veteran provided more lay statements at his June 2017 Board videoconference hearing, after the July 2013 VA bilateral hearing loss etiology opinion was rendered.  

For example, at the June 2017 videoconference hearing, the Veteran additionally reported that he was exposed to in-service military noise exposure by being near and working on jet engines during his active duty service as a jet engine mechanic, which the Board finds credible as the Veteran's DD Form 214 confirms that he served as a jet engine mechanic while in service.  See Layno, 6 Vet. App. at 469.  

Thus, the July 2013 VA opinion is also inadequate inasmuch as the examiner, in providing the opinion, was not informed of all of the relevant facts in rendering his opinion, including the Veteran's new credible lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Dalton, 21 Vet. App. at 23.

Turning next to the November 2004 private hearing loss etiology opinion, the Board finds this opinion inadequate to adjudicate the hearing loss claim for the right ear as well because the examiner used the wrong standard of review.  In the opinion, the examiner concluded:

[The Veteran] presents with a mild to severe sensorineural hearing loss above 500Hz.  Sensorineural hearing loss is caused by nerve damage in the inner ear and is not recoverable.  Exposure to loud levels of noise for an extended period of time, such as Mr. [redacted] was, can be the cause of sensorineural hearing loss or nerve damage.

Whisper Hearing Center, November 2004 (emphasis added).

As shown above, the general standard of proof in Veteran's benefits cases is "at least as likely or not," not what the examiner provided, when she stated - "Exposure to loud levels of noise for an extended period of time, such as Mr. [redacted] was, can be the cause of sensorineural hearing loss or nerve damage," as it cannot be determined if this equates to a 50% probability or more.  See Wise v. Shinseki, 26 Vet. App. 517, 530-31 (2014).  

Based on the foregoing, a new medical etiology opinion for hearing loss in the right ear, addressing the foregoing concerns, must be obtained.

2. Left Ear Hearing Loss

With respect to the hearing loss claim for the left ear, the record demonstrates that the Veteran has a current hearing loss disability in his left ear pursuant to 38 C.F.R. § 3.385.  See July 2013 VA examination.  Thus, here, too, the question becomes whether the current left ear hearing loss is related to service.  

Here, the Veteran's October 1961 enlistment examination audiogram, when converted to ISO standards, showed pure tone thresholds of 15, 10, 10, 25, and 40 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz (specified frequencies.  Because at entrance, the Veteran had for his left ear a pure tone threshold of 40 decibels at the frequency of 4000 Hertz, under VA law, his left ear hearing loss is considered a pre-existing disorder that was "noted" upon entry of service.  See 38 C.F.R. § 3.385; McKinney, 28 Vet. App. at 23-24.

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153.  

Under VA law, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Here, as shown in the charts above, a comparison of the Veteran's audiogram examinations at entrance and separation from service show evidence of an increase in severity in his hearing loss in the left ear during his period of active service.  Thus, to properly adjudicate the Veteran's aggravation claim for the left ear hearing loss, as discussed above, VA requested a medical opinion, which was accomplished in July 2013.  

For purposes of adjudicating the Veteran's aggravation claim for the left ear hearing loss, however, the Board finds the July 2013 VA opinion inadequate inasmuch as the examiner failed to provide reasoned medical explanations connecting clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  For the Veteran's aggravation claim for the left ear hearing loss, the examiner simply stated, without further explanation:  "A slight shift [in hearing loss for the left ear] was noted [at] exit examination but this would not be considered beyond normal progression."  July 2013 VA opinion.  

Moreover, the examiner did not use the proper standard of review in rendering the opinion.  See id.

Furthermore, as discussed above, the Veteran additionally reported new, credible lay statements in connection with his claim at the June 2017 videoconference hearing, which took place after this July 2013 VA opinion was rendered.  Thus, the July 2013 VA opinion is also inadequate inasmuch as the examiner, in providing the opinion, was not informed of all of the relevant facts in rendering his opinion, including the Veteran's new credible lay statements.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Dalton, 21 Vet. App. at 23.

For the same reasons stated above, the November 2004 private hearing loss etiology opinion is inadequate for purposes of adjudicating the left ear hearing loss claim as well.

Based on the foregoing, a new medical etiology opinion for hearing loss in the left ear, addressing the foregoing concerns, must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination by an appropriate professional.  The Veteran's claims file must be reviewed by the examiner. 

The examiner should presume that the Veteran experienced noise exposure while in service as his MOS was a jet engine mechanic.  Based on this review, the examiner is asked to address the following questions:


FOR THE RIGHT EAR ONLY

(a) As the Veteran's right ear hearing acuity at his entrance to service in October 1961 did not meet VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385, he is considered sound upon entrance with respect to his hearing in his right ear.  As such, is there clear and unmistakable evidence that the Veteran's right ear hearing loss pre-existed his entrance to service?

(b) If there is clear and unmistakable evidence that the Veteran's right ear hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing right ear hearing loss was not aggravated during service. 

If there was an increase in the severity of the Veteran's hearing loss in the right ear during service, the examiner should then offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(c) If there is no clear and unmistakable evidence that the right ear hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that the right ear hearing loss is directly related to service, to include the Veteran's in-service noise exposure, or had its onset within one year of the Veteran's service discharge (and if so, please describe the manifestations). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In answering question (b), the examiner should (i) explain the significance of the absence or presence of any in-service hearing loss threshold shift for the right ear, and the severity of such threshold shift in regard to the likelihood of the alleged in-service noise exposure causing the current, permanent hearing damage in the right ear, and (ii) explain the significance of normal hearing in regard to the likelihood of the alleged in-service noise exposure causing current, permanent hearing damage in the right ear, including addressing theories of delayed/latent onset of hearing loss.

In answering questions (a), (b) and (c), the examiner should convert ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms.

FOR THE LEFT EAR ONLY

The examiner is asked to answer the following:

1) Is there clear and unmistakable evidence demonstrating that the Veteran's pre-existing left ear hearing loss was not aggravated by his military service?  In other words, based on the Veteran's claims file, including the Veteran's lay statements given at his Board hearing, is there clear and unmistakable evidence that the Veteran's current left ear hearing loss is due to the natural progression of the disease?

For all opinions, the examiner is also specifically instructed to consider the lay statements of record, including the Veteran's those in the June 2017 hearing transcript.  The examiner should set forth in detail the medical reasons for accepting or rejecting the Veteran's statements regarding his symptomatology.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


